 Case 5:18-cv-02487-DOC-SP Document 61 Filed 08/23/19 Page 1 of 11 Page ID #:1314




 1

 2

 3                                                                  JS-6
 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                              SOUTHERN DIVISION
11

12

13
     JOHN BLACKBURN AND DIANE                   Case No.: ED CV 18-2487-DOC (SPx)
14
     BLACKBURN,
15
          Plaintiff,
16
                                                ORDER GRANTING DEFENDANT’S
17
          vs.                                   MOTION FOR SUMMARY
18                                              JUDGMENT [29]
19   WALMART, INC.,

20
          Defendant.

21

22

23

24

25

26

27

28


                                          -1-
 Case 5:18-cv-02487-DOC-SP Document 61 Filed 08/23/19 Page 2 of 11 Page ID #:1315




 1            Before the Court is Defendant Walmart, Inc.’s (“Walmart” or Defendant”) Motion for
 2   Summary Judgment (“Motion”) (Dkt. 29) as to Plaintiffs John Blackburn (“John”) and Diane
 3   Blackburn’s (“Diane”) (collectively, “Plaintiffs”) Complaint (Dkt. 1-1). Oral arguments were
 4   held in this matter on August 26, 2019. After considering the papers and hearing the arguments
 5   raised by the parties, the Court GRANTS Defendant’s Motion for Summary Judgment.
 6       I.   BACKGROUND
 7                A. Facts1
 8            On September 7, 2017, Plaintiff John Blackburn was shopping alone for canned dog
 9   food at a Walmart store located at 79292 U.S. Highway 111, La Quinta, CA 92553 (“the
10   store”). Defendant’s Separate Statement of Uncontroverted Facts and Conclusions of Law in
11   Support of its Motion for Summary Judgment (“SUF”) ¶ 1; Complaint at 8; Mot. at 1. Plaintiff
12   John Blackburn had a Maltese who was a picky eater, and Blackburn was looking for cans of
13   chicken-flavored, Pedigree brand dog food. SUF ¶ 2. In the store, John Blackburn found two
14   cans of chicken-flavored Pedigree dog food and intended to buy a third. Id. ¶ 3. John Blackburn
15   lowered himself to his to hands, knees, and elbows as he reached deep into the bottom shelf to
16   find a third can. Id. ¶ 4. A can of dog food struck John Blackburn in the head, leaving a 1.5 inch
17   abrasion, and caused blood to drip from his head. Id. ¶ 5. John Blackburn denies leaning on or
18   bumping the shelf in any way as he attempted to retrieve the third can. Id. ¶ 6.
19            The Assistant Manager of the store, Dominick Garcilazo, and then-Support Manager of
20   the store, Arnold Cortez, responded to the incident and assisted Plaintiff with his injury. Id. ¶ 8.
21   Cortez inspected the scene of the incident and photographed the canned dog food display and
22   shelves minutes after the incident. Id. ¶ 9. Cortez found a can of chicken-flavored, Pedigree dog
23   food on the floor; this can was dented and had a smudge of what appeared to be Plaintiff’s
24   blood on it (“subject can”). Id. ¶¶ 10–11. The subject can has gone missing and was not
25   produced in discovery. Plaintiff’s Statement of Genuine Dispute (“SGD”) (Dkt. 38).
26

27   1
      Unless indicated otherwise, to the extent any of these facts are disputed, the Court concludes they are not material to the
     disposition of the Motion. Further, to the extent the Court relies on evidence to which the parties have objected, the Court has
28   considered and overruled those objections. As to any remaining objections, the Court finds it unnecessary to rule on them
     because the Court does not rely on the disputed evidence.

                                                                   -2-
 Case 5:18-cv-02487-DOC-SP Document 61 Filed 08/23/19 Page 3 of 11 Page ID #:1316




 1          Walmart’s policy is that employees have no discretion to deviate from Walmart’s Pre-
 2   Set Modular, which directs where each product is to be stocked, based on the weight of the
 3   product and the capacity of each shelf. SUF ¶¶ 14–15. Defendant thus argues Walmart’s Pre-
 4   Set Modular showed that the subject can was stocked on the second shelf from the bottom,
 5   rather than the top shelf. SUF ¶ 16. Plaintiff argues that this policy was not followed at the store
 6   on September 7, 2017. SGD ¶ 15.
 7          Walmart contends that the subject can was stocked on the second shelf from the bottom
 8   in the store, but Plaintiff disputes this. SGD ¶ 16. Walmart contends that the top shelf was
 9   stocked with one can on top of another can and no more than two cans on top of each other;
10   Plaintiff disputes this to the extent Walmart argues the shelfs were stocked this way prior to the
11   incident versus after the incident, which is when the photographs were taken. SGD ¶ 18.
12   Walmart’s Top Stock policy prohibits stocking merchandise more than 20 inches high on its top
13   shelf. SUF ¶ 17. Walmart contends the top shelf was stacked in accordance with Walmart’s
14   policies during the incident. SUF ¶ 21. Plaintiff disputes this to the extent Walmart claims that
15   pursuant to its stocking policies, no Pedigree chicken canned dog food were on the top shelf
16   and to the extent Walmart claims its display was stocked properly. SGD ¶ 21.
17          Walmart associates are trained to perform “bump-tests” on the shelves after each new
18   display is stocked. Id. ¶ 22. Garcilazo personally performed a bump-test at the canned dog food
19   display shortly after the incident, and no cans shifted or fell from the shelf. Id. ¶ 23.
20                B. Procedural History
21          Plaintiffs filed the Complaint in the instant Action on October 24, 2018 in the Superior
22   Court, County of Riverside (Dkt. 1-1). Defendant removed the case to this Court on November
23   27, 2018. Notice of Removal (Dkt. 1). Plaintiffs brings three causes of action: general
24   negligence, premises liability, and loss of consortium as to Plaintiff John Blackburn’s wife,
25   Plaintiff Diane Blackburn. See generally Compl.
26          On July 1, 2019 Defendant filed the instant Motion (Dkt. 29). Plaintiff opposed on July
27   15, 2019 (“Opposition” or “Opp’n”) (Dkt. 36). Defendant replied on July 22, 2019 (“Reply”)
28   (Dkt. 42).

                                                       -3-
 Case 5:18-cv-02487-DOC-SP Document 61 Filed 08/23/19 Page 4 of 11 Page ID #:1317




 1   II.    LEGAL STANDARD
 2             A. Summary Judgment
 3          Summary judgment is proper if “the movant shows that there is no genuine dispute as to
 4   any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
 5   56(a). Summary judgment is to be granted cautiously, with due respect for a party’s right to
 6   have its factually grounded claims and defenses tried to a jury. Celotex Corp. v. Catrett, 477
 7   U.S. 317, 327 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). A court must
 8   view the facts and draw inferences in the manner most favorable to the non-moving party.
 9   United States v. Diebold, Inc., 369 U.S. 654, 655 (1992); Chevron Corp. v. Pennzoil Co., 974
10   F.2d 1156, 1161 (9th Cir. 1992). The moving party bears the initial burden of demonstrating the
11   absence of a genuine issue of material fact for trial, but it need not disprove the other party’s
12   case. Celotex, 477 U.S. at 323. When the non-moving party bears the burden of proving the
13   claim or defense, the moving party can meet its burden by pointing out that the non-moving
14   party has failed to present any genuine issue of material fact as to an essential element of its
15   case. See Musick v. Burke, 913 F.2d 1390, 1394 (9th Cir. 1990).
16          Once the moving party meets its burden, the burden shifts to the opposing party to set
17   out specific material facts showing a genuine issue for trial. See Liberty Lobby, 477 U.S. at
18   248–49. A “material fact” is one which “might affect the outcome of the suit under the
19   governing law.” Id. at 248. A party cannot create a genuine issue of material fact simply by
20   making assertions in its legal papers. S.A. Empresa de Viacao Aerea Rio Grandense v. Walter
21   Kidde & Co., Inc., 690 F.2d 1235, 1238 (9th Cir. 1982). Rather, there must be specific,
22   admissible, evidence identifying the basis for the dispute. See id. The Court need not “comb the
23   record” looking for other evidence; it is only required to consider evidence set forth in the
24   moving and opposing papers and the portions of the record cited therein. Fed. R. Civ. P.
25   56(c)(3); Carmen v. S.F. Unified Sch. Dist., 237 F.3d 1026, 1029 (9th Cir. 2001). The Supreme
26   Court has held that “[t]he mere existence of a scintilla of evidence … will be insufficient; there
27   must be evidence on which the jury could reasonably find for [the opposing party].” Liberty
28   Lobby, 477 U.S. at 252.

                                                      -4-
 Case 5:18-cv-02487-DOC-SP Document 61 Filed 08/23/19 Page 5 of 11 Page ID #:1318




 1   III.   DISCUSSION
 2          Walmart argues that Plaintiff John Blackburn cannot succeed on his negligence claim or
 3   his premises liability claim, and that because these underlying claims fail, Plaintiff Diane
 4   Blackburn cannot succeed on her loss of consortium claim. See generally Mot. The Court will
 5   discuss each claim in turn.
 6             A. Negligence Claim and Premises Liability Claim
 7          Defendant argues that Plaintiff’s negligence claim and premises liability claim fail
 8   because Walmart acted reasonably in maintaining its premises and no dangerous condition
 9   existed on its premises that caused Plaintiff’s injury. Mot. at 7–14. Plaintiff counters that there
10   is a genuine dispute of material fact as to whether Walmart breached its duty to John Blackburn
11   in creating a dangerous condition, and whether Walmart’s breach was the proximate cause of
12   Plaintiff’s injuries. Opp’n at 5–19. Plaintiff also argues he can invoke res ipsa loquitur because
13   there is sufficient circumstantial evidence of negligence. Opp’n at 21–23.
14          In California, “although a store owner is not an insurer of the safety of its patrons, the
15   owner does owe them a duty to exercise reasonable care in keeping the premises reasonably
16   safe.” Ortega v. Kmart Corp., 26 Cal. 4th 1200, 1205 (2001). The elements of a negligence
17   claim and a premises liability claim are the same under California law: duty of care, breach,
18   causation, and damages. Arreola v. Daniel Food Enterprises, Inc., 2013 WL 3776314, at *2
19   (Cal. App. 2d July 17, 2013) (citing Ortega v. Kmart Corp., 26 Cal. 4th 1200, 1205 (2001);
20   Cal. Civ. Code § 1714(a)). Additionally, to succeed on a premises liability claim against a store
21   owner, a plaintiff must demonstrate that the owner had “either actual or constructive knowledge
22   of the dangerous condition or [had] been able by the exercise of ordinary care to discover the
23   condition.” Ortega, 26 Cal. 4th at 1205 (quoting Givetz v. Boys’ Market, 91 Cal. App. 2d 827,
24   829 (1949)).
25                                 Duty of Care
26          As noted above, a store owner owes customers a duty to exercise reasonable care in
27   keeping customers reasonably safe. Ortega, 26 Cal. 4th at 1205. A store owner meets that duty
28   “by making reasonable inspections of the portions of the premises open to customers, and the

                                                      -5-
 Case 5:18-cv-02487-DOC-SP Document 61 Filed 08/23/19 Page 6 of 11 Page ID #:1319




 1   care required is commensurate with the risks involved.” Id. (citing Bridgeman v. Safeway
 2   Stores, Inc., 53 Cal. 2d 443, 448 (1960)). In self-service stores, where “customers are invited to
 3   inspect, remove, and replace goods on the shelves, the exercise of ordinary care may require the
 4   owner to take greater precautions and make more frequent inspections that would otherwise be
 5   needed to safeguard against the possibility that such a customer may create a dangerous
 6   condition by disarranging the merchandise.” Bridgman, 53 Cal. 2d at 448. “However, the basic
 7   principle to be followed in all these situations is that the owner must use the care required of a
 8   reasonably prudent [person] acting under the same circumstances.” Id.
 9          Plaintiff bring suit against the store, a self-service Walmart location, for negligence and
10   premises liability. Accordingly, the duty of care that Defendant owed Plaintiff is articulated
11   above, and Plaintiff John Blackburn may only succeed on his claims if he can demonstrate that
12   the store breached this duty.
13                               Breach of Duty and Causation
14          Plaintiff John Blackburn has the burden to introduce evidence demonstrating that the
15   Walmart store had actual or constructive knowledge of a dangerous condition regarding the
16   stacking of dog food cans. See Ortega, 26 Cal. 4th at 1212 (“[P]laintiffs still have the burden of
17   producing evidence that the dangerous condition existed for at least a sufficient time to support
18   a finding that the defendant had constructive notice of the dangerous condition”); see also
19   Alacan v. Target Corp., 2015 WL 10945603, at *3 (noting that it is plaintiff’s burden to
20   establish defendant’s actual or constructive knowledge of a dangerous condition).
21          Here, Plaintiff has not met his burden to introduce evidence demonstrating that
22   Defendant had actual or constructive knowledge of a dangerous condition. Plaintiff argues that
23   a dangerous condition existed because the subject can was stocked on the top shelf of the store,
24   and “Walmart’s employees stocked the can in a dangerous manner causing it to fall on
25   Plaintiff’s head.” Opp’n at 10. As a threshold matter, though, Plaintiff has not shown that the
26   subject can was stocked on the top shelf, and thus cannot meet his burden to prove that
27   Walmart had actual or constructive knowledge of a dangerous condition. It is undisputed that
28   Plaintiff John Blackburn does not know from which shelf the subject can fell. SGD ¶ 13.

                                                      -6-
 Case 5:18-cv-02487-DOC-SP Document 61 Filed 08/23/19 Page 7 of 11 Page ID #:1320




 1   Plaintiff cites Garcialazo’s incident report of the incident, in which he wrote that a can of dog
 2   food fell off the top stock;2 however, Garcialazo testified that he wrote the report based on what
 3   Plaintiff told him, and that Garcialazo himself did not determine from where the subject can
 4   fell. Reply to GDF (Dkt. 42-3) ¶ 43. As Plaintiff admits, he did not, in fact, know from which
 5   self the subject can fell. SGD ¶ 13.
 6            Plaintiff’s Opposition also argues that other cans of Pedigree dog food were stocked on
 7   the top shelf, and thus there is a dispute of material fact as to whether the subject can was
 8   stocked on the top shelf. Opp’n at 12 (citing Plaintiff’s Exhibit 8). However, while the
 9   photographs of the shelf do show Pedigree dog food cans stocked on the top shelf, they also
10   show such cans stocked on other shelfs. Mot. at 1 (citing Defendant’s Exhibit C). Plaintiff has
11   not provided any evidence demonstrating that the subject can was stock on this highest shelf
12   rather than a lower shelf. And Walmart’s Pre-Set Modular shows that cans similar to the subject
13   can were stocked on a lower shelf. SUF ¶ 16. Even construing the facts in the light most
14   favorable to the Plaintiff, then, the Court finds Plaintiff has not bet his burden to demonstrate
15   his proffered dangerous condition based on stocking of the subject can on the top shelf. that the
16   subject can was stocked on the top shelf, and thus cannot establish a breach of duty by Walmart
17   based on this proffered dangerous condition.3
18            Additionally, Plaintiff does not meet his burden to demonstrate any other breach of duty
19   by Walmart due to a dangerous condition involving the subject can. Walmart’s policies dictate
20   that employees are trained to perform bump-tests on the shelves after each display is stocket.
21   SUF ¶ 22. Assistance Manager Garcilazo personally performed such a bump-test at the canned
22   dog food display shortly after the incident, and no cans shifted or fell from the shelf. SUF ¶ 23.
23   Plaintiff maintains that the stocking of the shelf breached Walmart’s duty of care to him, but
24   does not provide any direct evidence that the shelf’s stocking created a dangerous condition.
25

26   2
       Walmart employees refer to the top shelf as the top stock. See generally Mot., Opp’n.
     3
       Further, even if one three-and-a-half inch can of Pedigree dog food was stacked on top of another three-and-a-half inch can,
27   on the top shelf, Plaintiff does not provide evidence suggesting that such stocking would constitute an inherently dangerous
     condition, and the Court does not find anything inherently dangerous to stacking two cans of dog food, as there is no danger
28   inseparable from such a condition. See, e.g., Alacan v. Target Corp, 2015 U.S. Dist. LEXIS 178484, at *4 (noting that an
     inherently dangerous object requires that the danger must “exist permanently and inseparably in [] the object.”).

                                                                  -7-
 Case 5:18-cv-02487-DOC-SP Document 61 Filed 08/23/19 Page 8 of 11 Page ID #:1321




 1   Plaintiff points to photographs of Pedigree dog food on the aisle in question, on multiple
 2   shelves, but again, none of those photographs indicate dangerous stocking of cans. See Pl. Ex. 8
 3   (evidencing the shelves without any appearance of precarious stocking). Plaintiff fails to
 4   provide evidence that Walmart breached its duty of care to him.
 5          Further, Plaintiff provides no evidence that Walmart’s negligent conduct caused his
 6   injury. A “mere possibility” of causation “is not enough; and when the matter remains one of
 7   pure speculation or conjecture, or the probabilities are at best evenly balanced, it becomes the
 8   duty of the court to direct a verdict for the defendant.” Ortega, 26 Cal. 4th at 1205–06.
 9   Moreover, “other owner’s actual or constructive knowledge of the dangerous condition is a key
10   to establishing its liability.” Id. at 1206. Plaintiff provides no evidence of how the subject can
11   was stocked prior to the incident. Plaintiff thus offers no information that would demonstrate
12   the subject can was improperly stocked, or that Walmart knew of the can’s improper stocking
13   prior to the incident. Instead, Plaintiff merely speculates that the subject can was improperly
14   stocked such that it created a dangerous condition about which Walmart should have known.
15   This “mere possibility” that Walmart’s failure to correct a speculated-on condition is
16   insufficient to create liability for Walmart regarding Plaintiff’s injury. Ortega, 26 Cal. 4th at
17   1205. As such, Plaintiff cannot meet his burden to demonstrate Defendant’s breach of duty or
18   causation of his injury, both prerequisites for succeeding on his negligence claim or his
19   premises liability claim.
20          Plaintiff also attempts to argue he has demonstrated negligence by showing that Walmart
21   employees are in charge of stocking the shelves on the dog food aisle, and that cans do not fall
22   from displays if they are stacked property. Opp’n at 8–11. In other words, Plaintiff attempts to
23   argue, by implication, that Defendant is negligent because Walmart employees are in charge of
24   stocking shelves and cans do not ordinarily fall from shelves if properly stacked. This argument
25   sounds in res ipsa loquitur, and as noted below, is inapplicable to the instant action.
26                                Res Ipsa Loquitur
27          In the alternative, Plaintiff argues that, even if he has not met his burden to establish a
28   breach of duty sufficient for a negligence or premises liability claim, there is sufficient

                                                      -8-
 Case 5:18-cv-02487-DOC-SP Document 61 Filed 08/23/19 Page 9 of 11 Page ID #:1322




 1   evidence for liability to arise under res ipsa loquitur. Opp’n at 21–23. Defendants argue
 2   Plaintiff did not allege application of res ipsa loquitur in the Complaint, and regardless,
 3   Plaintiff cannot prove the applicability of the doctrine because he cannot show that Defendant
 4   had exclusive control over the relevant area. Mot. at 24.
 5          In California, res ipsa loquitor is a presumption affecting the burden of producing
 6   evidence. Brown v. Poway Unified School Dist., 4 Cal. 4th 820, 826 (1993). Res ipsa loquitur
 7   shifts the burden of producing evidence to the defendant in a negligence case, and it arises
 8   when the plaintiff’s evidence satisfies through conditions: “(1) the accident must be of a kind
 9   which ordinarily does not occur in the absence of someone else’s negligence; (2) it must be
10   caused by an agency or instrumentality within the exclusive control of the defendant; (3) it
11   must not have been due to any voluntary action or contribution on the part of the plaintiff.” Id.
12   at 825–26 (quoting Ybarra v. Spangard, 25 Cal. 2d 486, 389 (1944)). However, in California,
13   the doctrine of res ipsa loquitur is generally inapplicable to cases involving negligence or
14   premises liability on behalf of a defendant store. Ellis v. Target Corp., 2016 WL 9185390, at *4
15   (C.D. Cal. 2016); Vaughn v. Montgomery Ward & Co., 95 Cal. App. 2d 553, 557 (1950);
16   Moore v. U.S., No. 13-cv-931-DHB, 2016 WL 7626580 (S.D. Cal. Feb. 19, 2106) (citing
17   Brown v. Poway Unified School Dist., 4 Cal. 4th 820, 826 (1993)).
18          Similar to the aforementioned cases, the instant action does not call for the application of
19   res ipsa loquitur. Where, as here, the circumstance causing Plaintiff’s injury just as likely
20   occurred due to behavior of the Defendant employee as due to the behavior of another customer
21   or outside occurrence, neither is more probable than the other. See Poway, 4 Cal. 4th at 827.
22   Accordingly, there is no basis for finding that the incident was “caused by an agency or
23   instrumentality within the defendant’s exclusive control.” Id. at 827. Particularly here, where
24   the store undoubtedly had numerous customers, the shelf and the subject can could not have
25   been in Walmart’s exclusive control. Res ipsa loquitur is thus inapplicable to Plaintiff’s
26   negligence and premises liability claims.
27

28


                                                      -9-
 Case 5:18-cv-02487-DOC-SP Document 61 Filed 08/23/19 Page 10 of 11 Page ID #:1323




 1                                Plaintiff’s Negligence and Premises Liability Claims
 2          Plaintiff John Blackburn has not met his burden to demonstrate that Defendant breached
 3   its duty of care to him, as is necessary to succeed on a negligence or premises liability claim.
 4   Further, John Blackburn cannot succeed on a negligence claim through the doctrine of res ipsa
 5   loquitur. Accordingly, the Court GRANTS Defendant’s Motion for Summary Judgment as to
 6   Plaintiff’s negligence claim and GRANTS Defendant’s Motion for Summary Judgment as to
 7   Plaintiff’s premises liability claim.
 8              B. Loss of Consortium
 9          Defendants next argue that Plaintiff Diane Blackburn’s loss of consortium claim fails as
10   a matter of law because her claim is based entirely upon Plaintiff’s negligence and premises
11   liability claims. Mot. at 14–15.
12          “The relevant injury in a loss of consortium claim is injury to the spouse’s enjoyment of
13   the marital relationship.” Leonard v. John Crane, Inc., 206 Cal. App. 4th 1274, 1290 (2012).
14   “That injury does not occur until the direct victim suffers an appreciated physical or emotional
15   injury due to the defendant’s negligent conduct that in turn damages the marital relationship.”
16   Leonard, 206 Cal. App. 4th at 1290 (emphasis added).
17          As the Court finds that Plaintiff John Blackburn cannot succeed on his negligence or
18   premises liability claim, there is no negligent conduct by Defendant that could give rise to
19   liability for Plaintiff Diane Blackburn’s loss of consortium claim, and Diane Blackburn cannot
20   succeed on this claim. The Court thus GRANTS Defendant’s Motion for Summary Judgment
21   as to Plaintiff Diane Blackburn’s loss of consortium claim.
22

23

24

25

26

27

28


                                                     -10-
 Case 5:18-cv-02487-DOC-SP Document 61 Filed 08/23/19 Page 11 of 11 Page ID #:1324




 1   IV.      DISPOSITION
 2            For the aforementioned reasons, the Court GRANTS Defendant’s Motion for Summary
 3   Judgment as to Plaintiff’s negligence claim, premises liability claim, and loss of consortium
 4   claim.
 5

 6            DATED: August 23, 2019
 7

 8
                                                                 DAVID O. CARTER
 9
                                                           UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    -11-
